J-EO1001-22

                                2022 PA Super 203


 MACMILES, LLC D/B/A GRANT                      IN THE SUPERIOR COURT OF
 STREET TAVERN                                        PENNSYLVANIA



              V.




 ERIE INSURANCE EXCHANGE
                                                No. 1100 WDA 2021
                    Appellant

                Appeal from the Order Entered May 25, 2021
     In the Court of Common Pleas of Allegheny County Civil Division at
                           No(s): GD 20-007753


BEFORE:    PANELLA, P.J., BENDER, P.J.E., BOWES, J., LAZARUS, J., STABILE,
           J., KUNSELMAN, J., NICHOLS, J., McLAUGHLIN, J., and KING, J.

CONCURRING STATEMENT BY PANELLA, P.J.: FILED: NOVEMBER 30, 2022


      Irespectfully concur with the result reached by the majority although I

do not join in the opinion.   Ireach this conclusion, which is different from the

relief Igrant in the related case, Ungarean eta/v. CNA et al, Nos. 490 WDA

2021 & 948 WDA 2021 ( Pa. Super. 2022), because these cases, in which the

Court must address coverage issues, are fact intensive matters which require,

in each case, a review of the individual policy.    We must base our decision

solely on the policy's language. Therefore, Iwrite separately to highlight that

our review of MacMiles's claims is restricted to the " specific terms employed"

in Erie's policy. See Harleysville Ins. Cos. v. Aetna Cas & Sur. Ins. Co.,

795 A.2d 383, 387 ( Pa. 2002).

      Judges Lazarus, Kunselman, and Nichols join this concurring statement.